Title: To James Madison from Richard E. Norfolk lawyer Lee, 4 July 1807
From: Lee, Richard E. Norfolk lawyer
To: Madison, James



Sir,
Norfolk 4th. July 1807.

Inclosed, I send you a copy of a corresponce which has taken place between Commadore Douglas, and myself, on the subject of the late differences which have occurred.  Mr Archer is the Bearer of this and goes express and you will see, from the terms of the correspondence the necessity of prompt measures.  I have the honor to be very respectfully Yr’s

Rich E Lee,Mayor of the Borough of Norfolk


